&

a HD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
* OK OK
INSURANCE COMPANY OF THE Case No. 2:17-cv-02871-APG-CWH
WEST, a California corporation,
Plaintiff, ORDER VACATING HEARING AND
SCHEDULING STATUS REPORT
Vv.

JEFFREY ARMSTRONG, an individual,
LUISA ARMSTRONG, an individual,
SAMSON CHEUNG, an individual, DOES I
through X, inclusive; and ROE
CORPORATIONS I through X, inclusive,

Defendants.

 

 

 

 

Based upon the bankruptcy filing by defendants Jeffrey and Luisa Armstrong, the
evidentiary hearing scheduled for May 9, 2019 is vacated. The parties shall file joint or
individual reports regarding the status of the bankruptcy proceeding and its impact on this case
by June 28, 2019.

DATED this 9th day of May, 2019.

Cio

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
